Citation Nr: 1217318	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  10-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for papillary thyroid carcinoma.  

2.  Entitlement to service connection for papillary thyroid carcinoma.

3.  Entitlement to service connection for loss of the parathyroid, to include as secondary to papillary thyroid carcinoma.

4.  Entitlement to service connection for cancer of the lymph nodes, to include as secondary to papillary thyroid carcinoma.  

5.  Entitlement to service connection for loss of use of the right arm, to include as secondary to papillary thyroid carcinoma and/or cancer of the lymph nodes.  

6.  Entitlement to service connection for removal of the jugular vein, to include as secondary to papillary thyroid carcinoma and/or cancer of the lymph nodes.  

7.  Entitlement to service connection for loss of shoulder nerves, to include as secondary to papillary thyroid carcinoma and/or cancer of the lymph nodes.  

8.  Entitlement to service connection for soft tissue sarcoma.  


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for thyroid carcinoma, and denied service connection for soft tissue sarcoma, loss of the parathyroid, cancer of the lymph nodes, loss of use of the right arm, removal of the jugular vein, and loss of shoulder nerves.  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

In the December 2009 statement of the case (SOC), the RO found that new and material evidence had been submitted sufficient to reopen the claim for service connection for papillary thyroid carcinoma, and addressed the claim on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized this matter on appeal as reflected on the title page.
 
As regards the claim for service connection for soft tissue sarcoma, in the December 2009 SOC, the RO commented that the medical evidence revealed that the Veteran did not have soft tissue sarcoma.  Accordingly, the RO indicated that his claim for service connection for soft tissue sarcoma would be considered a component of his claim for service connection for papillary thyroid carcinoma and not a separate claim.  In his January 2010 VA Form 9 (substantive appeal), the Veteran indicated that he wanted to appeal all of the issues listed on the SOC.  Despite the fact that the RO included consideration of the claim for service connection for soft tissue sarcoma with its consideration of the claim for service connection for papillary thyroid carcinoma in the December 2009 SOC, in light of the evidence of record, the Board has separated these claims, as reflected on the title page.  

The Board further notes that, in the February 2009 rating decision, December 2009 SOC, and August 2011 supplemental SOC (SSOC), the RO adjudicated the claims of entitlement to service connection for loss of use of the right arm, removal of the jugular vein, and loss of shoulder nerves, to include as secondary to cancer of the lymph nodes.  During the December 2011 hearing, the Veteran asserted that all of his claimed disabilities were secondary to his residuals of papillary thyroid carcinoma.  Accordingly, the Board has characterized these matters on appeal as reflected on the title page.  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in an October 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In September 2008, the Veteran filed a VA Form 21-22 naming the Colorado Division of Veterans Affairs as his representative.  In March 2009, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing William J. La Croix as his representative.  The Board recognizes the change in representation.
 
The Board's decision reopening the claim for service connection for papillary thyroid carcinoma is set forth below.  The remaining claims listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a March 2007 rating decision, the RO denied service connection for thyroid carcinoma; although notified of the denial in a March 2007 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the March 2007 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for papillary thyroid carcinoma and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's March 2007 rating decision denying service connection for thyroid carcinoma is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).

2. As pertinent evidence received since the March 2007 denial is new and material, the criteria for reopening the claim for service connection for papillary thyroid carcinoma are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Given the favorable disposition of the request to reopen the claim for service connection for papillary thyroid carcinoma, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Factual Background and Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including malignant tumors, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  38 C.F.R. § 3.309(e) (2011).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

In October 2006, the Veteran filed a claim for service connection for papillary carcinoma due to Agent Orange exposure.  In a March 2007 rating decision, the RO, in pertinent part, denied service connection for thyroid carcinoma, claimed as papillary carcinoma, finding that the evidence did not show that the Veteran's thyroid carcinoma was caused or aggravated by military service, nor was thyroid carcinoma a condition which could be considered for presumptive service connection based on Agent Orange exposure.  

Although notified of the March 2007 rating decision by letter, the Veteran did not initiate an appeal; hence, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim for service connection in September 2008.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the March 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence of record at the time of the March 2007 rating decision included the Veteran's service treatment records, which are negative for complaints regarding or treatment for thyroid cancer.  Rather, in his August 1971 Report of Medical History, the Veteran denied ever having had a tumor, growth, cyst, or cancer.  Clinical evaluation of the endocrine system was normal on separation examination in August 1971.  

Also of record at the time of the March 2007 rating decision was a February 2007 response from the National Personnel Records Center (NPRC) indicating that the Veteran served in Vietnam from December 1970 to September 1971.  He is, therefore, presumed to have been exposed to herbicides (to include Agent Orange) during service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The evidence of record at the time of the March 2007 rating decision also included VA treatment records dated from January 2002 to February 2007.  These records reflect that the Veteran was hospitalized in October 2006 for thyroid cancer, during which time he underwent total thyroidectomy and modified neck dissection.  The Veteran was seen for follow-up for thyroid carcinoma in February 2007.  The assessment included thyroid carcinoma and the Veteran's primary care physician, Dr. P.P., indicated that he imagined this was an Agent Orange related problem and would mark it as such.  

Based on the foregoing evidence, the RO denied service connection for thyroid carcinoma in the March 2007 rating decision.  At the time of that rating decision the only medical evidence suggesting a relationship between the Veteran's thyroid carcinoma and service was the speculative statement from Dr. P.P., which was not accompanied by any explanation.  

Evidence associated with the claims file since the March 2007 rating decision includes a January 2009 VA treatment record from Dr. P.P. in which that physician noted that the Veteran had been having some difficulties with Agent Orange certification for his thyroid cancer.  Dr. P.P. opined that the Veteran's thyroid cancer should be service connected as it is under the classification of a soft tissue sarcoma.  The assessment included history of thyroid carcinoma and Dr. P.P. reiterated that he believed this should be Agent Orange related.  

The January 2009 treatment record from Dr. P.P. is new in that it was not previously considered in the March 2007 rating decision.  It is material in that it specifically relates to an unestablished fact necessary to substantiate the claim for service connection, that is, it indicates that the Veteran's thyroid cancer is a soft tissue sarcoma, one of the conditions listed in 38 C.F.R. § 3.309(e).  Significantly, as indicated above, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.  The Board finds that the January 2009 VA treatment record raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.  

Therefore, as new and material evidence has been received, the claim for service connection for papillary thyroid carcinoma is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the issue of entitlement to service connection for papillary thyroid carcinoma is reopened.  




REMAND

The Board's review of the record reveals that further action on the claims remaining on appeal is warranted.  

As an initial matter, the record reflects that there are outstanding medical records which are potentially pertinent to the claims remaining on appeal.  In this regard, as noted above, the Veteran was hospitalized at the Grand Junction VA Medical Center in October 2006 for treatment of thyroid cancer.  The discharge summary from that period of hospitalization, reflecting that the Veteran underwent total thyroidectomy and modified neck dissection, has been associated with the claims file; however, complete records from that hospitalization are not currently available for the Board's review.  Significantly, during the December 2011 hearing, the Veteran testified that it was his VA physician who diagnosed him with papillary thyroid carcinoma in October 2006 and the surgeons who treated him who told him that they believed it was attributable to Agent Orange.  As the complete records from the Veteran's October 2006 hospitalization are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file or Virtual VA e-folder.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Similarly, an August 2006 VA treatment record reflects that the Veteran's primary care physician would be obtaining a CT scan in conjunction with left retro auricular lymphadenopathy.  During VA treatment later that month, an otolaryngologist noted that he had reviewed a recent CT scan of the neck which revealed a 4 cm. by 7 cm. mass in the right neck.  He also reviewed an ultrasound of the thyroid, which revealed some nodularity and a small nodule in the right thyroid lobe; although the nodule could not be appreciated on the CT scan.  The impression was right-sided neck mass of unclear etiology and possible nodularity to the right thyroid lobe.  While the aforementioned CT scan and thyroid ultrasound are summarized in the August 2006 record, reports from these studies are not currently associated with the claims file.  As the claims are being remanded, these reports should be obtained and associated with the claims file or Virtual VA e-folder.  Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in July 2011. On remand, the RO should obtain any more recent VA treatment records.  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The claims file reflects that the Veteran underwent thyroid surgery in 1976.  In this regard, during VA treatment in April 2004 he reported that he had a subtotal thyroidectomy in 1976 for a fatty tumor.  In September 2006, he gave a history of a right subtotal thyroidectomy for a benign process years earlier.  Most recently, during the December 2011 hearing, the Veteran testified that he had a thyroid tumor removed in January 1976 at Presbyterian Memorial Medical Center.  His attorney indicated that this facility was part of Presbyterian St. Luke's.  The Veteran added that he had signed a release to enable VA to obtain these treatment records.  Nevertheless, no treatment records from 1976, or a release regarding such treatment records, are currently associated with the claims file.  On remand, the RO should attempt to obtain and associate with the claims file or Virtual VA e-folder any pertinent treatment records from Presbyterian Memorial Medical Center/Presbyterian St. Luke's dated in 1976.  

Additionally, in an August 2011 letter, the Veteran's private oncologist, Dr. V.J.K., wrote that he had gone through his records at both St. Mary's Hospital and the San Juan Cancer Center and had been unable to ascertain that he actually treated the Veteran for soft tissue sarcoma.  While treatment records from Dr. V.J.K., from St. Mary's Hospital, dated from August 2006 to December 2007, have been associated with the claims file, no records of treatment from the San Juan Cancer Center are currently of record.  The August 2011 correspondence from Dr. V.J.K. suggests that the Veteran has received treatment at this facility.  On remand, the RO should attempt to obtain and associate with the claims file or Virtual VA e-folder any outstanding pertinent treatment records from Dr. V.J.K., to include any treatment records from the San Juan Cancer Center.  

As regards the claims for service connection for loss of use of the right arm and loss of shoulder nerves, the Board observes that, in August 2008, the Veteran presented to the VA emergency room with complaints of right shoulder pain and an inability to use his right arm.  During VA treatment in October 2008, the Veteran complained of right shoulder pain.  He reported that he did have a shoulder dislocation while playing baseball many, many years earlier, for which he went to the emergency room, although he was unsure what was done.  During treatment in January 2009, the Veteran reported that he saw a friend who was a physical therapist in Delta in regards to his right shoulder.  Despite the foregoing, no private emergency room records regarding a prior right shoulder dislocation or private records of physical therapy for the right shoulder are currently associated with the claims file.  On remand, the RO should attempt to obtain and associate with the claims file or Virtual VA e-folder any pertinent treatment records regarding private emergency room treatment and/or physical therapy for the right shoulder, as identified above.  

In addition to the foregoing, the Board observes that there are conflicting medical opinions regarding the etiology of the Veteran's papillary thyroid carcinoma.  In this regard, as noted above, in February 2007, the Veteran's VA primary care physician, Dr. P.P., indicated that he imagined that the Veteran's thyroid carcinoma was an Agent Orange related problem and would mark it as such.  In January 2009, Dr. P.P. stated that he believed the Veteran's thyroid carcinoma should be Agent Orange related.  

The Veteran was afforded a VA examination to evaluate his claimed thyroid cancer in October 2009.  The diagnoses included papillary thyroid carcinoma with metastasis to cervical lymph nodes, status post surgeries.  The physician noted that the Veteran's thyroid cancer was not on the presumptive list, was not a subtype of such listed cancers, and he did not have soft tissue sarcoma.  The physician did opine that it was possible, but not knowable, that the Veteran's disability was chronic, as thyroid papillary carcinoma can be present for many years, dormant in the thyroid gland starting in young adulthood, and then becomes aggressive and metastasizes later in life.  The physician opined that it was at least as likely as not that the Veteran's current cancer disability was attributable to his in-service herbicide exposure.  

Despite the October 2009 positive nexus opinion, in a July 2011 addendum, the VA examiner revised his opinion and opined that it was less likely than not that the Veteran's papillary thyroid cancer had any causal relationship to his previous military herbicide exposure.  In providing a rationale for his revised opinion, the VA examiner stated that there had been roughly a 30 year latency following the Veteran's herbicide exposure until his diagnosis of thyroid cancer.  He added that medical references cite previous radiation exposure as causing thyroid cancer, but provide no evidence that herbicide exposure is a cause.  He concluded by stating that papillary thyroid cancer was absent from the National Academy of Science's list of cancers associated with herbicide exposure.  

A January 2011 statement, signed by Dr. V.J.K., reflects that the Veteran had received treatment for thyroid papillary carcinoma, soft tissue sarcoma, and cancer of the lymph nodes.  Dr. V.J.K. opined that it was at least as likely as not that these conditions were at least as likely as not attributable to Agent Orange/solvent exposure during the Veteran's service in Vietnam.  An August 2011 Report of Contact reflects that Dr. V.J.K. advised the RO that he wished to withdraw the January 2011 statement, as he had never treated the Veteran for soft tissue sarcoma and had no reliable evidence to support the association between thyroid cancer and Agent Orange exposure.  In an August 2011 statement, Dr. V.J.K. wrote that the recent medical literature had failed to show a definite connection between thyroid cancer and Agent Orange and he currently had no direct evidence of an absolute proven link between thyroid cancer and Agent Orange.  However, he added that it was his personal belief that there might be an association, although there was really no scientific basis for such opinion.  

The Board observes that, in his October 2009 VA examination report, the physician indicated that the claims file was not available, although he had reviewed the Veteran's VA medical records.  In his July 2011 addendum, the physician reported that his opinion was based on the VA medical records, 2009 examination, and library reference resources.  In light of the fact that the claims are being remanded to obtain outstanding pertinent treatment records, the Board finds that it would be helpful to obtain an additional VA examination so that a medical professional can review the entire record and provide a competent opinion regarding the claim for service connection for papillary thyroid carcinoma.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).  

The Board further finds that additional VCAA notice, is warranted.  While the Veteran has been furnished VCAA letters advising him of the information and evidence necessary to substantiate claims for service connection on a direct basis, he was not advised of the information and evidence necessary to substantiate his claims for secondary service connection.  

Finally, the Board notes that the claims for service connection for loss of the parathyroid, cancer of the lymph nodes, loss of use of the right arm, removal of the jugular vein and loss of shoulder nerves, are inextricably intertwined with the claim for service connection for papillary thyroid carcinoma and they should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims for service connection for loss of the parathyroid and cancer of the lymph nodes, to include as secondary to papillary thyroid carcinoma, as well as his claims for service connection for loss of use of the right arm, removal of the jugular vein, and loss of shoulder nerves, to include as secondary to papillary thyroid carcinoma and/or cancer of the lymph nodes.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for papillary thyroid carcinoma, cancer of the lymph nodes, soft tissue sarcoma, loss of the parathyroid, loss of use of the right arm, removal of the jugular vein, and/or loss of shoulder nerves.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for additional treatment records from the Grand Junction VAMC, to include complete records of treatment from the Veteran's October 2006 hospitalization, the reports of a CT scan of the neck and a thyroid ultrasound (as referenced during VA treatment in August 2006), and any treatment records dated since July 2011.  The RO should also request any pertinent treatment records from Presbyterian Memorial Medical Center/Presbyterian St. Luke's dated in 1976, any outstanding pertinent treatment records from Dr. V.J.K. (to include any treatment records from the San Juan Cancer Center), any private emergency room records regarding a right shoulder dislocation (as referenced during VA treatment in October 2008), and any private physical therapy records regarding the right shoulder (as referenced during VA treatment in January 2009).  

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of his papillary thyroid carcinoma.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's papillary thyroid carcinoma was incurred or aggravated as a result of active service, to include in-service herbicide exposure.  

In providing the requested opinion, the physician should specifically consider and address the February 2007 and January 2009 opinions of Dr. P.P. (as discussed above), the October 2009 VA examination report and July 2011 addendum, and the August 2011 letter from Dr. V.J.K.  

The physician should clarify whether papillary thyroid carcinoma is a soft tissue sarcoma and, if not, whether the Veteran has otherwise been diagnosed with a soft tissue sarcoma.  In so doing, he or she should consider and address the January 2009 opinion of Dr. P.P. (discussed above).  

If the physician determines that the Veteran's papillary thyroid carcinoma is related to service, he or she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lymph node cancer, loss of the parathyroid, loss of use of the right arm, removal of the jugular vein, and loss of shoulder nerves were caused or aggravated by his papillary thyroid carcinoma, or, in the alternative, whether it is at least as likely as not (50 percent or greater probability) that such claimed disabilities were incurred or aggravated as a result of active service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


